DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 09/14/22 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Otagiri et al. (CA 2,304,361).
Regarding claim 1, Otagiri et al. teaches a polymer-ceramic composite, comprising: ceramic particles within a polymer matrix (See Abstract); wherein the content of ceramic particles is 60 vol% or more and 99 vol% or less (page 7, lines 8-20) and can be dispersed beyond the closest packing in a plastic matrix (page 9, lines 7-11), which overlaps the claimed range of greater than or equal to about 70% of the ceramic particles by volume experience ceramic particle to ceramic particle contact. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to choose an amount of ceramic particles, including that presently claimed, in order to produce polymer-ceramic composite having effective characteristics such as low coefficient of thermal expansion, high abrasion resistance and high elasticity to the resulting composite (page 7, lines 8-20).
Given that Otagiri et al. teaches polymer-ceramic composite comprising materials and structure identical to those presently claimed, the polymer-ceramic composite of Otagiri et al. would necessarily result in a dielectric strength and a thermal conductivity as presently claimed, absent evidence to the contrary.
Regarding claim 2, Otagiri et al. teaches wherein the ceramic particles comprise aluminum nitride (page 7, lines 21-25).
Regarding claim 4, Otagiri et al. teaches wherein the polymer matrix comprises fluoropolymer (page 6, lines 6-7 and 24).
Regarding claim 5, Otagiri et al. teaches wherein the polymer matrix comprises polypropylene, polyethylene, polytetrafluoroethylene, or any combination(s) thereof (page 6, line 3-page 7, line 2).
Regarding claim 6, given that Otagiri et al. teaches wherein the content of ceramic particles is 60 vol% or more and 99 vol% or less (page 7, lines 8-20) and can be dispersed beyond the closest packing in a plastic matrix (page 9, lines 7-11), this would clearly overlap the claimed range of wherein greater than or equal to about 90% of the ceramic particles by volume experience ceramic particle to ceramic particle contact.
Regarding claim 7, given that Otagiri et al. teaches polymer-ceramic composite comprising materials and structure identical to those presently claimed, the polymer-ceramic composite of Otagiri et al. would necessarily result in a dielectric strength as presently claimed, absent evidence to the contrary.
Regarding claim 8, given that Otagiri et al. teaches polymer-ceramic composite comprising materials and structure identical to those presently claimed, the polymer-ceramic composite of Otagiri et al. would necessarily result in a thermal conductivity as presently claimed, absent evidence to the contrary.
Regarding claim 9, Otagiri et al. teaches wherein the composite comprises 60 vol% or more and 99 vol% or less ceramic particles (page 7, lines 8-20) which overlaps the claimed range of greater than or equal to 70% ceramic particles by volume.
Regarding claim 10, Otagiri et al. teaches wherein the composite comprises 1 vol% or more and 40 vol% or less of plastic particles (page 10, lines 2-4) which overlaps the claimed range of less than or equal to 30% polymer by volume. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 11, Otagiri et al. teaches wherein the ceramic particles have an aspect ratio of 2.0 or less (page 9, lines 4-6) which would correspond to a morphology of a platelet and/or a flake as presently claimed.
Regarding claim 12, given that Otagiri et al. teaches wherein the ceramic particles are mixed into the polymer matrix (page 10, lines 10-20), this would necessarily result in at least an orientation direction of the ceramic particles that is parallel to a plane of the composite, perpendicular to a plane of the composite, random, or any combination(s) thereof.
Regarding claim 14, Otagiri et al. teaches wherein an average diameter of the ceramic particles is 0.1 to 20 microns (page 9, lines 14-18), which overlaps the claimed range of about 50 nanometers to about 5000 nanometers. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.

Claim(s) 3, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otagiri et al. (CA 2,304,361) in view of Odeh et al. (WO 2019/006264) as evidenced by Sherwood (US 4,266,841).
Otagiri et al. is relied upon as disclosed above.
Regarding claims 3 and 13, Otagiri et al. fails to teach wherein the ceramic particles comprise hexagonal boron nitride or wherein greater than or equal to 50% of the ceramic particles by volume are oriented in a direction perpendicular to a plane of the composite.
However, Odeh et al. teaches a polymer-ceramic composite (See Abstract) comprising hexagonal boron nitride (paragraphs [0024]-[0025]) which are oriented in a direction perpendicular to a plane of the composite (paragraph [0022]). As shown in Fig. 2, it is clear that at least 50% of the ceramic particles are oriented in a perpendicular direction. 
It would have been obvious to one of ordinary skill in the art to use hexagonal boron nitride oriented in a perpendicular direction, including an amount as presently claimed, in the polymer-ceramic composite of Otagiri et al. in order to increase heat conduction in a direction away from the wire and provide sufficient thermal conductivity (Odeh et al., paragraphs [0023] and [0025]). 
Regarding claims 15 and 16, Otagiri et al. teaches the composite may be used for parts including optical connectors (page 21, lines 24-26) but fails to explicitly disclose use in a high-voltage electrical cable as claimed.
However, Odeh et al. teaches use of the polymer-ceramic composite as coating around wires of electromagnetic coils (paragraph [0005]), i.e. high-voltage electrical cable comprising metal wire surrounded by an outer sheath comprising the polymer-ceramic composite as presently claimed. Further, it is well known as evidenced by Sherwood (US 4,266,841) that high-voltage electrical cables are used in aircrafts (See Abstract).
It would have been obvious to one of ordinary skill in the art to use the polymer-ceramic composite of Otagiri et al. as a coating around wires of electromagnetic coils in aircrafts and thereby arrive at the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787